DETAILED ACTION
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on October 8, 2019, March 4, 2020 & October 15, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional fixing member” [Claim 17] must be clearly shown / depicted or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 2, the phrase “a third coupling opening” is unclear and confusing as presently set forth since a first or a second coupling opening has not been previously established {the same rejection can be put forth for the “”second coupling opening” in line 3}, thereby the metes and bounds of patent protection being sought by applicant are unascertainable.  It is noted that Claim 5 establishes a “first coupling opening”, but Claim 6 is not dependent upon Claim 5 {both claims are dependent upon Claim 2}.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benner et al., [US 5,806,946].  Benner teaches of a panel assembly (fig. 1) comprising: a frame panel (40) including a front surface (front surface), an upper surface (upper surface), a side surface (side surfaces), and a rear surface (rear surface) formed from a single sheet of a metal plate (all shown in fig. 1, along with sheet metal material); and a corner member (20) disposable in a gap (note corners of the panels) formed between the upper surface of the frame panel and the side surface of the frame panel, wherein the corner member includes: an insertion member (body portion of (22, 23) for instance) insertable into the gap to fill the gap; and a fixing member (body portion of (25, 26) for instance) integrally formed with the insertion member and disposed to be coupled to the rear surface of the frame panel (via the apertures and fasteners) to fix the corner member to the frame panel when the insertion member is inserted into the gap.  As to Claim 11, the side surface includes left and right sides of the frame panel.
Claims 1-2, 7-8 & 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brezosky [US 4,320,614].  Brezosky teaches of a panel assembly (fig. 4) comprising: a frame panel (10) including a front surface (front surface of (12)), an upper surface (upper surface of upper (18)), a side surface (side surface of side (16)), and a rear surface (rear surface of (14)) formed from a single sheet of a metal plate (all shown in fig. 3, along with sheet metal material); and a corner member (22) disposable in a gap (20) formed between the upper surface of the frame panel and the side surface of the frame panel, wherein the corner member includes: an insertion member (24) insertable into the gap to fill the gap; and a fixing member (26) integrally formed with the insertion member and disposed to be coupled to the rear surface of the frame panel (via (34, 36)) to fix the corner member to the frame panel when the insertion member is inserted into the gap.  As to Claim 2, the upper surface and the side surface are each bent from edges of the front surface (fig. 2), and the rear surface is formed by end portions bent from the upper surface and the side surface to face the front surface (fig. 2).  As to Claim 7, an outer surface (curved surface) of the insertion member is formed to extend from the upper surface of the frame panel to the side surface of the frame panel to form a smooth transition from the upper surface of the frame panel to the side surface of the frame panel when the insertion member is inserted into the gap (fig. 2).   As to Claim 8, the outer surface of the insertion member is formed to have a predetermined curvature to match the gap formed between the upper surface of the frame panel and the side surface of the frame panel (shown).  As to Claim 10, the corner member is formed of a synthetic resin material (plastic material).  As to Claim 11, the side surface includes left and right sides of the frame panel.
Claims 1-4, 7-8 & 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., [US 2017/0159351].  Kim teaches of a panel assembly (note figs. 4 & 13 for instance) comprising: a frame panel (110) including a front surface (110a), an upper surface (110b), a side surface (110c), and a rear surface (rear surface bent out from the upper surface along with rear surface bent out from the side surface) formed from a single sheet of a metal plate (all shown in the figures, along with metal material); and a corner member (200, 500) disposable in a gap (111) formed between the upper surface of the frame panel and the side surface of the frame panel, wherein the corner member includes: an insertion member (210, 510) insertable into the gap to fill the gap; and a fixing member (221, 520) integrally formed with the insertion member and disposed to be coupled to the rear surface of the frame panel to fix the corner member to the frame panel when the insertion member is inserted into the gap (note figs. 3 & 12 for instance).  As to Claim 2, the upper surface and the side surface are each bent from edges of the front surface (see figures), and the rear surface is formed by end portions bent from the upper surface and the side surface to face the front surface (see figures).  As to Claim 3, the insertion member includes a contact protrusion (222, protrusion below (510) – fig. 14) to be in contact with the side surface of the frame panel when the insertion member is inserted into the gap.  As to Claim 4, the contact protrusion is formed in a longitudinal direction of the insertion member (shown).  As to Claim 7, an outer surface (curved surface) of the insertion member is formed to extend from the upper surface of the frame panel to the side surface of the frame panel to form a smooth transition from the upper surface of the frame panel to the side surface of the frame panel when the insertion member is inserted into the gap (see figures).   As to Claim 8, the outer surface of the insertion member is formed to have a predetermined curvature to match the gap formed between the upper surface of the frame panel and the side surface of the frame panel (shown).  As to Claim 10, the corner member is formed of a synthetic resin material (synthetic resin material).  As to Claim 11, the side surface includes left and right sides of the frame panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  Kim teaches applicant’s basic inventive claimed panel assembly as outlined {mapped} above, including one surface of the fixing member includes a first coupling opening (522) to be coupled with a first coupling protrusion (112) formed on the rear surface of the frame panel when the insertion member is inserted into the gap; but Kim does not show the protrusion on the fixing member and the opening in the frame panel, and does not specifically define a radius of the curvature or 2 mm or less.  As to the protrusion and opening arrangement, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the arrangement of mating components [such as having the protrusion on the frame instead of the fixing member, and forming the opening on the fixing member instead of on the frame] since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with the steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).  Regarding the radius of the curvature dimension, the position is taken that it would have been an obvious matter of personal preference to vary the shape / curvature or size of an element depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  The position further being taken that the radius curvature concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen (such as forming a softly rounded corner that connects two planar surfaces). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brezosky.  Brezosky teaches applicant’s basic inventive claimed panel assembly as outlined {mapped} above, but does not specifically define a radius of the curvature or 2 mm or less.  Regarding the radius of the curvature dimension, the position is taken that it would have been an obvious matter of personal preference to vary the shape / curvature or size of an element depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  The position further being taken that the radius curvature concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen (such as forming a softly rounded corner that connects two planar surfaces). 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing a cabinet with corner inserts attached to panel members (Schneider).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
November 24, 2021

/James O Hansen/Primary Examiner, Art Unit 3637